DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1 has been amended and examined as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 & 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over ISHIZAWA et al. (US 2012/0050416 A1) in view of Kuriki (US 2009/0167834 A1) and further in view of SUZUKI et al. (US 2012/0217701 A1).
As related to independent claim 1, ISHIZAWA et al. teaches a liquid ejecting apparatus (ISHIZAWA et al. – Figure 1, shown below) comprising: a carriage unit that includes a liquid ejecting head ejecting liquid onto a medium and reciprocates in a scanning direction of the liquid ejecting head (ISHIZAWA et al. – Page 3, Paragraph 43 and Figure 1, Reference #32 & #Y, shown below); a liquid container configured to store the liquid to be supplied to the liquid ejecting head and provided at a position different from a position where the carriage unit is disposed (ISHIZAWA et al. – Page 2, Paragraphs 38-39 and Figure 1, Reference #51, shown below); and a tube that supplies the liquid sent from the liquid container to the carriage unit (ISHIZAWA et al. – Page 2, Paragraphs 39 and Figure 1, Reference #52, shown below), wherein when the carriage unit reciprocates, in a case in which one direction is referred to as a first direction and another direction is referred to as a second direction, the tube extends from the liquid container in the second direction, forms a curved portion curving toward upstream in a transport direction of the medium (ISHIZAWA et al. – Page 4, Paragraphs 50-53 and Figure 1, Reference #62 & #Z, shown below), is folded back in the first direction, and is coupled to the carriage unit, and the carriage unit includes a space that expands in the transport direction upstream of an area in which a part of the tube extending from a coupling start point of coupling the tube to the carriage unit toward the curved portion is 


    PNG
    media_image1.png
    497
    696
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    502
    630
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    301
    297
    media_image3.png
    Greyscale


Continuing with independent claim 1, ISHIZAWA et al. teaches the initial transport direction as indicated, but teaches the transport direction changing from vertical to horizontal during transport of the medium.  However, Kuriki teaches a liquid ejecting specifically teaches a horizontal transport direction (Kuriki – Figure 3, Reference #103, shown below).


    PNG
    media_image4.png
    537
    768
    media_image4.png
    Greyscale
	
    PNG
    media_image5.png
    502
    525
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to further detail or modify the structural layout and transport direction of the liquid ejecting apparatus of ISHIZAWA et al. as indicated by Kuriki in an effort to provide an off-axis ink supply print system with reduced noise generated by the lengthy tube member while avoiding a deterioration in the accuracy with which the liquid is ejected (Kuriki – Page 1, Paragraphs 8 & 13).

Continuing with independent claim 1, the combination of ISHIZAWA et al. and Kuriki does not specifically teach a portion of the tube that moves into and out of the space during the movement of the carriage unit.  However, SUZUKI et al. teaches a liquid ejecting apparatus (SUZUKI et al. – Page 1, Paragraph 1 and Figure 3, shown below) comprising: a carriage unit (SUZUKI et al. – Figure 3, Reference #26) includes a space that expands in the transport direction and a tube displaced in the space (SUZUKI et al. – Figure 4, Reference #38 & #29, shown below), and specifically teaches part of the tube is displaced in the space by moving into and out of the space during the movement of the carriage unit such that a distance between the part of the tube and the carriage unit is changeable based on a location of the carriage while the carriage reciprocates (SUZUKI et al. – Page 4, Paragraphs 99-104 and Figure 4, Reference #26 & #29, shown below).


    PNG
    media_image6.png
    405
    586
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    395
    587
    media_image7.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to further detail the structural layout and transport direction of the liquid ejecting apparatus of the combination of ISHIZAWA et al. and Kuriki with the design choice of SUZUKI et al. in an effort to provide an off-axis ink supply print system with reduced noise 
	
As related to dependent claim 2, the combination of ISHIZAWA et al., Kuriki, and SUZUKI et al. remains as applied above and continues to teach the carriage unit has a regulation portion that regulates the tube at the coupling start point, and the regulation portion is positioned at a center portion of the carriage unit in a scanning direction (ISHIZAWA et al. – Marked Up Figure 3, Reference #103, #104, #105, & #38, shown below and Kuriki – Figures 3 & 4, both shown above).


    PNG
    media_image8.png
    301
    297
    media_image8.png
    Greyscale


As related to dependent claim 3, the combination of ISHIZAWA et al., Kuriki, and SUZUKI et al. remains as applied above and continues to teach when liquid is not ejected onto a medium, the carriage unit waits at a standby position in one end of a 


    PNG
    media_image9.png
    528
    770
    media_image9.png
    Greyscale


As related to further dependent claim 4, the combination of ISHIZAWA et al., Kuriki, and SUZUKI et al. remains as applied above and continues to teach the space is formed close to the standby position relative to the coupling start point of the carriage unit (ISHIZAWA et al. – Figures 1 & 3, shown above and Kuriki – Figures 7 & 4, Reference #38 & #41, shown above).
As related to dependent claim 5, the combination of ISHIZAWA et al., Kuriki, and SUZUKI et al. remains as applied above and continues to teach the space is provided to be recessed by an end surface of the carriage unit downstream in the transport direction and a wall which intersects the end surface and of which a surface extends from the end 
As related to dependent claim 9, the combination of ISHIZAWA et al., Kuriki, and SUZUKI et al. remains as applied above and continues to teach the carriage unit includes a liquid reservoir reserving the liquid supplied through the tube, at an upper portion thereof, and the tube is disposed in an area including a center of gravity of the carriage unit in a vertical direction (ISHIZAWA et al. – Figures 1 & 3 and Kuriki – Figures 3 & 4, all shown above).
As related to dependent claim 10, the combination of ISHIZAWA et al., Kuriki, and SUZUKI et al. remains as applied above and continues to teach a transport section that transports a medium onto which liquid is ejected from the liquid ejecting head, wherein the transport section includes a first discharge roller pair at a position downstream of the liquid ejecting head in the transport direction (ISHIZAWA et al. – Figure 2, Reference #25, shown below and Kuriki – Figure 2, Reference #62, shown below), and a second discharge roller pair positioned downstream of the first discharge roller pair in the transport direction, and the tube is routed in a state in which the curved portion is positioned above the second discharge roller pair (ISHIZAWA et al. – Figure 1, Reference #62 & #113, shown above and Figure 2, Reference #26 & #62, shown below).


    PNG
    media_image10.png
    492
    684
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    448
    766
    media_image11.png
    Greyscale


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of ISHIZAWA et al. (US 2012/0050416 A1), Kuriki (US 2009/0167834 A1), and SUZUKI et al. (US 2012/0217701 A1) in further view of Nishida (US 2006/0187288 A1).
As related to dependent claim 6, the combination of ISHIZAWA et al., Kuriki, and SUZUKI et al. remains as applied above and continues to teach a first guide member and a second guide member that guide the carriage unit in the scanning direction at 


    PNG
    media_image12.png
    525
    698
    media_image12.png
    Greyscale


Continuing with dependent claim 6, the combination does not specifically teach the guide members are disposed at positions different from each other in a vertical direction.  However, Nishida teaches a liquid ejecting apparatus with a scanning carriage and off-axis ink supply (Nishida – Figures 1 & 8, shown below), and specifically teaches a first guide member and a second guide member that guide the carriage unit in the scanning direction at positions opposite to the tube in the transport direction, and are disposed at positions different from each other in a vertical direction wherein the tube is disposed in an area between both outer ends of the first guide member and the second guide member in the vertical direction (Nishida – Figures 1 & 8, Reference #21, #22, & #62, shown below).


    PNG
    media_image13.png
    497
    735
    media_image13.png
    Greyscale
	
    PNG
    media_image14.png
    501
    769
    media_image14.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to further detail or modify the structural layout and guide members of the liquid ejecting apparatus of the combination of ISHIZAWA et al., Kuriki, and SUZUKI et al. with the specific guide member locations of Nishida in an effort to provide an off-axis ink supply print system with reduced noise generated by the lengthy tube member while avoiding a deterioration in the accuracy with which the liquid is ejected and attaching and detaching 

As related to further dependent claim 7, the combination of ISHIZAWA et al., Kuriki, SUZUKI et al., and Nishida remains as applied above and continues to teach the first guide member is positioned below the second guide member, and the tube is disposed in an area including a part or entirety of a sliding portion between the first guide member and the carriage unit (Nishida – Figures 1 & 8, Reference #21, #22, & #62, shown above).
As related to further dependent claim 8, the combination of ISHIZAWA et al., Kuriki, SUZUKI et al., and Nishida remains as applied above and continues to teach the tube is disposed in an area including a shaft of the first guide member in the vertical direction (Nishida – Figures 1 & 8, Reference #21 & #62, shown above).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yano (US 2007/0229625 A1) teaches a liquid ejecting apparatus with a carriage unit and a tube that supplies liquid to the carriage unit wherein the distance between part of the tube and the carriage unit is changeable based on a location of the carriage.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853